DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submissions filed on 9/3/2021 and 12/20/2021 have been entered.
 	Claims 17 and 22-36 remain pending and are under consideration.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 17 and 22-36 stand rejected under 35 U.S.C. 103 as being unpatentable over Ohgi et al. (US 20120035246) in view of Werling (Re: Stability of extracted RNA? (2012). Retrieved from: https://www.researchgate.net/post/Stability_of_extracted_RNA15/505c67eee24a46425300003c/citation/download, Ambion (The RNA Storage Solution, Catalog Number AM7000 and AM7001, Pub. No. 4386506 Rev. B, 2013), and Fabre et al (European Journal of Human Genetics (2014) 22, 379–385). 
Ohgi taught a nucleic acid molecule for RNA interference that is a single-stranded nucleic acid molecule including an expression inhibitory sequence that inhibits expression of a target gene. The single-stranded nucleic acid molecule includes: a region (X); a linker region (Lx); and a region (Xc). The linker region (Lx) is linked between the regions (Xc) and (Xc). The region (Xc) is complementary to the region (X). At least one of the regions (X) and (Xc) includes the expression inhibitory sequence. The linker region (Lx) has a non-nucleotide structure including at least one of a pyrrolidine skeleton and a piperidine skeleton. See abstract. Ohgi also taught single-stranded nucleic acid molecule comprising, from the 5' -side to the 3 '-side, a 5 '-side region (Xc), a linker region (Lx), an inner region (Z), a linker region (Ly), and a 3'-side region (Yc) in this order, wherein the inner region (Z) is constituted by linkage of an inner 5'-side region (X) and an inner 3 '-side region (Y), the 5'-side region (Xc) is complementary to the inner 5'-side region (X), the 3 '-side region (Yc) is complementary to the inner 3 '-side region (Y), at least one of the inner region (Z), the 5' -side region (Xc), and the 3 '-side region (Yc) comprises the expression control sequence.  See Fig. 2B and paragraph 110. Ohgi exemplified nucleic acid molecules in the range of 10 to 300 nucleotides, see e.g. PH-0001 at paragraph 443, which is 48 nucleotides. 
Ohgi did not explicitly disclose conditions under which the nucleic acid molecule was stored, but indicated that it was dissolved in distilled water for use (paragraph 447). 

Fabre taught that a method of choice for RNA storage involved freezing, but indicated there was interest in room temperature preservation methods due to the cost of cold storage. Fabre prepared dried RNA compositions and assayed their stability from 1 to 92 weeks (see Fig. 1, panels a and b).
It would have been obvious to one of ordinary skill in the art at the time of the invention to have dissolved the nucleic acid molecule of Ohgi in water, as taught by Ohgi, and to have subsequently adjusted the pH of that solution to 6.4 by either addition of the storage buffer of Ambion, or by addition of citrate to achieve the pH and buffering capacity of the Ambion storage buffer. One would have been motivated to do because Werling indicated that RNA should be stable indefinitely when stored under these conditions.  It would have been similarly obvious to store the RNA solution at room temperature and to have assayed the stability of the RNA over time as taught by Fabre (e.g. for up to 92 weeks).  One would have been motivated to do so because Fabre taught that there was an interest in developing room temperature storage conditions for RNA.  Accordingly, the active method steps of the claims were prima facie obvious. The prima facie obvious. 

Claims 17 and 22-36  stand rejected under 35 U.S.C. 103 as being unpatentable over Ohgi et al. (US 8691782) in view of Werling (Re: Stability of extracted RNA? (2012). Retrieved from: https://www.researchgate.net/post/Stability_of_extracted_RNA15/505c67eee24a46425300003c/citation/download, and Ambion (The RNA Storage Solution, Catalog Number AM7000 and AM7001, Pub. No. 4386506 Rev. B, 2013), and Fabre et al (European Journal of Human Genetics (2014) 22, 379–385)).  
The Ohgi patent has a common assignee with the instant application. Based upon the earlier effectively filed date of the reference, it constitutes prior art under 35 U.S.C. 102(a)(2). 
This rejection under 35 U.S.C. 103 might be overcome by: (1) a showing under 37 CFR 1.130(a) that the subject matter disclosed in the reference was obtained directly or indirectly from the inventor or a joint inventor of this application and is thus not prior art in accordance with 35 U.S.C.102(b)(2)(A); (2) a showing under 37 CFR 1.130(b) of a prior public disclosure under 35 U.S.C. 102(b)(2)(B); or (3) a statement pursuant to 35 U.S.C. 102(b)(2)(C) establishing that, not later than the effective filing date of the claimed invention, the subject matter disclosed and the claimed invention were either owned by the same person or subject to an obligation of assignment to the same person or subject to a joint research agreement. See generally MPEP § 717.02.

Ohgi claimed: 
1. A single-stranded nucleic acid molecule comprising: an expression inhibitory sequence that inhibits expression of a target gene, wherein the single-stranded nucleic acid molecule comprises: a region (X); a linker region (Lx); a region (Xc), a region (Y); a region (Yc); and a linker region (Ly) linked between the region (Y) and the region (Yc), the 5' end and the 3' end of the single-stranded nucleic acid molecule are not linked to each other, the linker region (Lx) is linked between the regions (X) and (Xc), the region (X) and the region (Y) are linked to each other, an inner region (Z) consists of the region (X) and the region (Y), and has 19 to 30 bases, the region (Xc) is complementary to the region (X), and has 1 to 29 bases, the region (Yc) is complementary to the region (Y), and has 1 to 29 bases, the inner region (Z) comprises the expression inhibitory sequence, the expression inhibitory sequence is a ribonucleic acid (RNA) molecule, and the linker region (Lx) comprises a non-nucleotide structure comprising at least one of a pyrrolidine skeleton and a piperidine skeleton.
And:
27. The single-stranded nucleic acid molecule according to claim 1, wherein expression of the gene is inhibited by RNA interference.
And:

The portion of the specification supporting claim 29 indicates that such a composition is a solution of the nucleic acid molecule dissolved in water.  See paragraph bridging columns 64 and 65.
Ohgi did not claim a method of storing the nucleic acid molecule. 
Werling taught that if RNA  is stored in sterile buffer at pH <7 such as sodium acetate buffer at pH 5.5  with 0.1 - 1.0 mM EDTA, it will be stable "indefinitely””. Werling also indicated that 1 mM sodium citrate buffer pH 6.4 was available as a commercial preparation for RNA storage. Werling explained that citrate (like EDTA) is a chelator of divalent cations which generate hydroxide ions that attack phosphodiester bonds.  Therefore one of ordinary skill would have a reasonable expectation of improving the stability of stored RNA if one used a citrate buffer such as that provided by Ambion. Werling did not teach a temperature for storage of dissolved RNA.
Fabre taught that a method of choice for RNA storage involved freezing, but indicated there was interest in room temperature preservation methods due to the cost of cold storage. Fabre prepared dried RNA compositions and assayed their stability from 1 to 92 weeks (see Fig. 1, panels a and b).
It would have been obvious to one of ordinary skill in the art at the time of the invention to have dissolved the nucleic acid molecule of Ohgi in water, as taught by Ohgi, and to have subsequently adjusted the pH of that solution to 6.4 by either addition of the storage buffer of Ambion, or by addition of citrate to achieve the pH and buffering capacity of the Ambion storage buffer. One would have been motivated to do because e.g. for up to 92 weeks).  One would have been motivated to do so because Fabre taught that there was an interest in developing room temperature storage conditions for RNA.  Accordingly, the active method steps of the claims were prima facie obvious. The results recited in instant claims 31-36 would have been achieved inherently.  Thus the invention as a whole was prima facie obvious. 

Response to Arguments
Applicant's arguments filed 12/20/2021 have been fully considered to the extent that they might apply to the new grounds of rejection set forth above, but they are not persuasive.  
Applicant argues that Werling nor Ambion teach or suggest storage at room temperature. Werling does not disclose a storage temperature, and Ambion discloses a storage temperature of -20 °C (see first page under heading "Storage conditions"). Applicant argues that a person of ordinary skill in the art would not have been motivated to refer to the example of storage stabilization of dried RNA for storage stabilization of RNA in solution at room temperature and would not have had a reasonable expectation of success that a process for dried RNA would work for RNA in solution. This is unpersuasive. Fabre taught that there was an interest in storing RNA at room temperature, and although Fabre reached a different solution than the instant inventors, the fact remains that Fabre provided motivation to attempt room temperature storage of 
Applicant asserts that Fabre exemplified storage of nucleic acids in the range of 400 to 1600 nucleotides in length, and argues that person of ordinary skill in the art would not have been motivated to refer to the example of storage stabilization of a nucleic acid having approximately 400 to 1600 nucleotides for storage stabilization of a nucleic acid having 10 to 150 nucleotides as currently claimed.  Moreover, Applicant argues that one would not have had a reasonable expectation of success that a process for nucleic acids having 400 to 1600 nucleotides would work for a nucleic acid having 10 to 150 nucleotides. This is unpersuasive.  Fabre simply provides evidence that there was motivation to store RNA at room temperature. The size of the RNA is immaterial to the fact that those of ordinary skill wished to decrease storage costs of RNA in general and so would have been motivated to store RNA at room temperature. It is not clear that the actual results achieved by Fabre have any relevance to the obviousness rejection o C under dehydrated conditions.  It is unclear what was the mechanism of degradation under these conditions, and if this mechanism would be relevant in aqueous storage at room temperature.  In any event, Fabre taught that degradation rate increased with size of the RNA (see Fig. 2), so it is unclear that Fabre provides any reason to think that molecules in the claimed range would be less stable than the longer molecules used by Fabre. 
Applicant asserts that stable storage of a nucleic acid having 10-150 nucleotides in solution at ambient temperature was unexpected, referring on Example 1-3 at paragraph 273, Example 2-3 at paragraph 279, and Example 4-3 at paragraph 287. This argument is unpersuasive because the recited examples are not commensurate in scope with the claims.  The results relied upon by Applicant as evidence of non-obviousness were obtained using a single compound (PH-0009).  This compound appears to be a hairpin RNA oligonucleotide of SEQ ID NO: 7 and a linker formed from “L-proline diamide amidite” (see specification at page 101, lines 20-30). Even if the results provided for this structure were unexpected, it is unclear why they would be considered to be commensurate in scope with the claims if the nature of the linker contributes to the unexpected effect.  The linker structure disclosed at page 101, lines 29-30 is not considered to contain “a polyamine residue, a polycarboxylic acid residue, or a non-nucleotide structure containing at least one of a pyrrolidine skeleton and a piperidine skeleton” as recited in the instant claims. The linker can be reasonably construed as comprising a proline residue, i.e. an “amino acid residue”.  However, the claims embrace any amino acid residue, not just the specific modified proline residue 
Moreover, it is noted that the claims as written are broadly drawn to “nucleic acids” and so include DNA molecules comprising the recited linkers. It was known in the prior art that single stranded DNA oligonucleotides were stable in unbuffered water at room temperature for 60 days.  See e.g. the Table at page 2 of 2 of “DNA Oligonucleotide Resuspension and Storage” (4/2012) cited previously.  The pH of such a solution would likely be less than 7 due to the acidic nature of the DNA. Moreover, and with regard to claims 17, 24, 26, and 29, the Table referred to above shows that oligonucleotides stored in TE at pH 8 and room temperature are stable for 7 months. Accordingly, it is not clear that the entire scope of the claims would have been considered to be unexpected by those of skill.
Accordingly, Applicant’s arguments are insufficient to overcome the prima facie cases of obviousness set forth above. 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For 
Claims 17 and 22-36 stand rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-37 of U.S. Patent No. 8691782 in view of Werling (Re: Stability of extracted RNA? (2012). Retrieved from: https://www.researchgate.net/post/Stability_of_extracted_RNA15/505c67eee24a46425300003c/citation/download, and Ambion (The RNA Storage Solution, Catalog Number AM7000 and AM7001, Pub. No. 4386506 Rev. B, 2013), and Fabre et al (European Journal of Human Genetics (2014) 22, 379–385).  
The claims of the ‘782 patent and the teachings of Werling, Ambion, and Fabre are applied and combined exactly as above under 35 USC 103.

Response to Arguments
Applicant's arguments filed 12/20/2021 have been fully considered but they are not persuasive for the reasons set forth above.  

Conclusion
	No claim is allowed.
All claims are drawn to the same invention claimed in the application prior to the entry of the submission under 37 CFR 1.114 and could have been finally rejected on the grounds and art of record in the next Office action if they had been entered in the application prior to entry under 37 CFR 1.114.  Accordingly, THIS ACTION IS MADE FINAL even though it is a first action after the filing of a request for continued 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no, however, event will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
	Any inquiry concerning this communication or earlier communications from the examiner(s) should be directed to Richard Schnizer, whose telephone number is 571-272-0762.  The examiner can normally be reached Monday through Friday between the hours of 6:30 AM and 4:00 PM.  The examiner is off on alternate Fridays, but is sometimes in the office anyway.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
	If attempts to reach the examiner by telephone are unsuccessful, the Examiner’s supervisor, Ram Shukla, can be reached at 571-272-0735.  The official central fax number is 571-273-8300.  Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to (571) 272-0547.



/RICHARD A SCHNIZER/Primary Examiner, Art Unit 1635